United States Court of Appeals
                                FOR THE EIGHTH CIRCUIT
                                       ___________

                                       No. 96-4276
                                       ___________

United States of America,    *
                             *
         Appellee,           *
                             *
Appeal from the United States
    v.                       *
District Court for the
                             *
Western District of Missouri.
Anthony W. Call,             *
                             *     (UNPUBLISHED)
         Appellant.          *
                       ___________

                                             Submitted: May 29, 1997
                                                    Filed: June 2, 1997
                                       ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                      ___________

PER CURIAM.

    Anthony W. Call was convicted of possessing with
intent to distribute crack and powder cocaine, see 21
U.S.C. § 841(a)(1), (b)(1)(A)(iii), and (b)(1)(C) (1988),
and using a firearm during and in relation to a drug-
trafficking offense, see 18 U.S.C. § 924(c)(1) (1988).
The District Court1 sentenced Call to concurrent 190-month
terms on the drug counts and a consecutive 60-month term


       1
         The Honorable D. Brook Bartlett, Chief Judge, United States District Court for the Western
District of Missouri.
on the firearm count. After the Supreme Court decided
Bailey v. United States, 116 S. Ct. 501, 506 (1995)
(defining




                         -2-
“use” under § 924(c)(1)), Call filed a 28 U.S.C. § 2255
motion attacking his firearm conviction. The government
conceded Call’s firearm conviction should be vacated in
light of Bailey, but argued the District Court should
enhance Call’s drug sentences under U.S. Sentencing
Guidelines Manual § 2D1.1(b)(1) (1987) for his possession
of a firearm. The District Court vacated Call’s firearm
conviction, assessed the firearm-possession enhancement,
and resentenced Call to concurrent 210-month terms on the
drug counts.

    On appeal, Call argues that the District Court lacked
jurisdiction to resentence him on the unchallenged drug
convictions, and that application of the firearm-
possession enhancement violates double jeopardy and due
process. We conclude, however, that Call’s arguments are
foreclosed by United States v. Harrison, No. 96-2544,
slip op. at 3-6 (8th Cir. May 9, 1997) (rejecting same
arguments).

    Accordingly, the judgment of the District Court is
affirmed.

    A true copy.

           Attest:

               CLERK,   U.   S.     COURT   OF   APPEALS,   EIGHTH
CIRCUIT.




                                  -3-